DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s remarks received on 5/31/2022 with respect to the amended claims have been acknowledged but not found persuasive.  Currently claims 1 and 3-8 are rejected; and claim 2 is canceled.
	With respect to the amended independent claims, Applicant argues that Tochihara fails to teach: “receives one or more content and creates a question sheet document where the received content is placed.”  Examiner respectfully disagrees.  
As prescribed in page 14, p03, Tochihara creates a question sheet document where the received content is placed: “the respondent terminal 1 receives an input of an answer for a predetermined questionnaire, generates a questionnaire form (survey form) in which the contents of the answer are entered.”  Notice, the received content is an answer for a predetermined questionnaire and the question sheet document is the generated questionnaire form where the answer for a predetermined questionnaire is placed.
Applicant further argues that Tochihara does not “create the predetermined questionnaire”.  Examiner respectfully disagrees.  As prescribed in page 14, p04: “in the questionnaire according to the present embodiment, information on the respondent (company) is displayed on the first sheet shown in FIG. 14A, and responses to various survey items are displayed on the second sheet shown in FIG. 14B…”  Notice the survey items on the questionnaire form are the predetermined questionnaires.  Because the predetermined questionnaires are created and readily available only answers for the predetermined questionnaires are input as prescribed.  Also see page 17, p05-p06 for related teaching.
Furthermore, the claimed “question sheet document” is not limited to survey form, survey image or survey questionnaires.

Response to Amendments
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al (US Pub: 2002/0001099) and in further view of Kobayashi et al (US Patent: 7,124,094) (Applicant disclosed reference), Tochihara et al (JP Pub: 2019200549), and Kinoshita (EP 1293883 A2).
Regarding claim 1 (currently amended), Okuda et al teaches: A print management system comprising: a terminal device that transmits a print request designating a content to be printed [p0101]; a management server [fig. 6: 100] that receives the print request to transmit a print instruction including data of the content designated by the print request [fig. 6: S610, p0102, p0103]; and a print control server [fig. 6: 101] that receives the print instruction to transmit print data including data of the content to a printing apparatus [fig. 6: S611, S612, p0103], wherein the print request includes designation information designating a printing apparatus that prints the content [p0100, p0101, p0074, fig. 21 (As a shop constitutes of a printer 101a, selecting/designating a shop is equivalent to designating a printer according to requested conditions.], wherein the management server transmits the print instruction including the designation information to the print control server [p0103], wherein the print control server transmits the print data to the printing apparatus designated by the designation information [fig. 6: S612], acquires a result of the print data printed by the printing apparatus, and transmits print result information indicating the acquired result to the management server [fig. 6: S613], and wherein the management server generates billing information indicating a price for the content based on the print result information designated by the designation information [fig. 6: S614-S617].  Although Okuda et al designates a shop rather than a printer, as a shop constitutes of a printer that would have met requested conditions, designating such a shop would have been equivalent or an obvious alternative to designating a specific printer.
Okuda et al does not specify copyright of the requested print.  In the same field of endeavor, Kobayashi et al teaches: wherein the management server generates billing information indicating a price for a copyright of the content based on the print result information [col 34: lines 34-67].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to apply Okuda et al’s print job designation and billing to a copyright printing for streamlining order and charging process involved in copyright royalty.
Okuda et al in view of Kobayashi et al does not specify creating a question sheet document.  In the same field of endeavor, Tochihara et al teaches: the terminal device receives one or more content and creates a question sheet document where the received content is placed, and the print request requests printing of the created question sheet document [page 14: p03, p04, page 17: p05, p06].  Therefore, given Tochihara et al’s prescription on creating a question sheet with questionnaires filled with received content and printing it out; and Okuda et al in view of Kobayashi et al’s teaching on receiving and processing a print request and billing a price based on printing result, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to implement a specific embodiment of processing and printing a question sheet document and billing it based on printing result for increased usability.
Okuda et al in view of Kobayashi et al and Tochihara et al does not specify designation information to be an email address.  In the same field of endeavor, Kinoshita teaches: receives a result of the print data printed by the printing apparatus designated by the designation information such as e-mail address, and transmits print result information indicating the received result of the print data designated by the designation information such as e-mail address [page3: p07, page 5: p04, page 6: p06, page 8: p03 (Communication between a terminal and a printer can be performed via emails based on email addresses of the terminal and the printer.)].
Therefore, given Kinoshita’s prescription on designating an email address of a printer to a user terminal for identification in order to select the printer for job transmission/communication and Okuda et al’s disclosure on sending job result from a specific printer to a server for generating bill information associated with the job performed by the printer, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to receives a result of the print data printed by the printing apparatus designated by the e-mail address, and transmits print result information indicating the received result of the print data designated by the e-mail address for improved communication and identification purpose.
 	Regarding claim 3 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Okuda et al further teaches: The print management system according to claim 1, wherein the print control server transmits the print result information including information indicating a print amount of the one or more content printed by the printing apparatus to the management server [fig. 6: S613, p0156]. 	Regarding claim 4 (currently amended), the rationale applied to the rejection of claim 3 has been incorporated herein.  Okuda et al in view of Kobayashi et al further teaches: The print management system according to claim 3, wherein the terminal device transmits the print request requesting printing of the question sheet document including the one or more content, wherein the management server transmits the print instruction instructing printing of the question sheet document to the print control server, wherein the print control server transmits the print data including data of the question sheet document to the printing apparatus, and transmits, to the management server, the print result information including information indicating a print amount of the question sheet document printed by the printing apparatus [See claim 1 rejection, Okuda: fig. 6], and wherein the management server generates, based on the print result information, the billing information based on the print amount of the question sheet document and the number of a plurality of the one or more contents included in the question sheet document [Okuda: figs. 26 and 27, p0153-p0157 (Contents included in a document could incorporate paper size involved, color/mono, and/or binding required.); Kobayashi: col 34: lines 51-67; Tochihara et al: page 17: p05-p06]. 	Regarding claim 5 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Okuda et al further teaches: The print management system according to claim 1, wherein the print control server is configured to receive, from the printing apparatus, a print completion notification indicating that printing of the print data is completed, and transmits the print result information to the management server when the print completion notification is received from the printing apparatus [p0103-p0105, p0074, p0075] 	Regarding claim 6 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Okuda et al in view of Kobayashi et al further teaches: The print management system according to claim 1, wherein the management server transmits information indicating a plurality of the one or more contents that is configured to be designated as contents to be print and information indicating a copyright royalty set for each of the one or more contents [Okuda: p0064, p0068; Kobayashi: col 34: lines 34-67], and wherein when receiving a designation of the one or more contents to be printed, the terminal device displays information indicating the copyright royalty set for each of the one or more contents [Okuda: figs. 14-20; Kobayashi: col 49: lines 9-18, col 50: lines 49-56].

Claims 7 and 8 (currently amended) have been analyzed and rejected in regard to claim 1.

Conclusion
5.	There is no new ground of rejection necessitated by the corresponding amendment presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
6.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674